[Cite as State v. Geib, 2022-Ohio-4037.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                          C.A. Nos.      21CA0019-M
                                                                      21CA0020-M
        Appellee                                                      21CA0021-M

        v.

JONATHAN GEIB                                          APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
        Appellant                                      MEDINA MUNICIPAL COURT
                                                       COUNTY OF MEDINA, OHIO
                                                       CASE Nos. 20 CRB 00955
                                                                  20 CRB 00956
                                                                  20 CRB 00857
                                                                  20 CRB 00858

                                  DECISION AND JOURNAL ENTRY

Dated: November 14, 2022



        HENSAL, Judge.

        {¶1}     Jonathan Geib appeals his convictions from the Medina Municipal Court. For the

following reasons, this Court affirms.

                                                  I.

        {¶2}     In three separate cases, Mr. Geib was charged with a total of two counts of criminal

mischief, two counts of assault, one count of disorderly conduct, and one count of sexual

imposition. All the counts involved the same victim and were set for trial together. The original

trial date was converted to a change of plea hearing, but at the hearing Mr. Geib decided not to

change his plea. His counsel subsequently withdrew from the matter. The municipal court reset

the trial date, advising that it would not reschedule the trial again. New counsel entered an

appearance for Mr. Geib but withdrew a month later, alleging that he had done so by mistake. At
                                                 2


a pretrial hearing eight days before the trial date, the municipal court appointed new counsel for

Mr. Geib. That attorney moved for a continuance, arguing that he needed to conduct more

discovery to be prepared for trial.     A fourth attorney also entered a conditional notice of

appearance, indicating that he would take over as counsel if the municipal court granted a

continuance. The municipal court denied the written motion for continuance, however, and oral

motions that Mr. Geib made before voir dire and opening statements.

       {¶3}    All the charges except the disorderly conduct one were tried to a jury. It found Mr.

Geib guilty of one count of assault and one count of criminal mischief. The municipal court found

him guilty of the disorderly conduct count and sentenced him to a total of 105 days in jail. Mr.

Geib has appealed, assigning two errors.

                                                 II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION WHEN IT
       WOULD NOT GRANT APPELLANT A CONTINUANCE FOR ADDITIONAL
       TIME FOR NEWLY APPOINTED COUNSEL TO PREPARE FOR TRIAL.

       {¶4}    In his first assignment of error, Mr. Geib argues that the municipal court should

have granted his motion for continuance to allow his appointed counsel time to prepare for trial.

“The grant or denial of a continuance is a matter that is entrusted to the broad, sound discretion of

the trial judge.” State v. Unger, 67 Ohio St.2d 65 (1981), syllabus. Accordingly, this Court “will

not reverse a trial court’s decision absent a showing of an abuse of discretion.” State v. Chambers,

9th Dist. Wayne No. 17AP0032, 2018-Ohio-5050, ¶ 17. An abuse of discretion “implies that the

court's attitude is unreasonable, arbitrary or unconscionable.” Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219 (1983). When applying an abuse of discretion standard, a reviewing court may not

simply substitute its own judgment for that of the trial court. Chambers at ¶ 17.
                                                  3


       {¶5}    In Unger, the Ohio Supreme Court explained that “[t]here are no mechanical tests

for deciding when a denial of a continuance is so arbitrary as to violate due process. The answer

must be found in the circumstances present in every case, particularly in the reasons presented to

the trial judge at the time the request is denied.” Id. at 67, quoting Ungar v. Sarafite, 376 U.S.

575, 589 (1964). Among the factors the court should consider are:

       the length of the delay requested; whether other continuances have been requested
       and received; the inconvenience to litigants, witnesses, opposing counsel and the
       court; whether the requested delay is for legitimate reasons or whether it is dilatory,
       purposeful, or contrived; whether the defendant contributed to the circumstance
       which gives rise to the request for a continuance; and other relevant factors,
       depending on the unique facts of each case.

Id. at 67-68. “This Court examines the same factors in its review of the municipal court’s decision

relative to the motion for continuance.” State v. Robinson, 9th Dist. Lorain No. 19CA011495,

2020-Ohio-4502, ¶ 25, quoting R.H. v. J.H., 9th Dist. Medina No. 18CA0115-M, 2020-Ohio-3402,

¶ 7.

       {¶6}    Mr. Geib filed a written motion for continuance indicating that he wanted to

continue the trial so that he could obtain police reports and other materials pertaining to one of the

witnesses because they would challenge her credibility. He noted that his present counsel had only

been recently appointed and argued that counsel would not be able to obtain the documents in time

for trial. Mr. Geib also explained that his counsel was seeking to withdraw because their

relationship had deteriorated.

       {¶7}    In denying Mr. Geib’s written motion, the municipal court noted that Mr. Geib had

presented two bases for his requested continuance: his request for additional discovery and his

counsel’s motion to withdraw. The court noted Unger and all its factors. After describing the

history of the case, including the fact that Mr. Geib’s counsel had been appointed only six days

earlier, the court concluded that the Unger factors did not justify another continuance. It explained
                                                 4


that Mr. Geib had not set forth any specific time period for the continuance, that Mr. Geib’s

conduct had resulted in protracting the case, that Mr. Geib had previously been granted time to

engage counsel, that he had terminated two attorneys in close proximity to the trial date, that the

State had already twice issued subpoenas for its witnesses, and that the Court’s jury trial schedule

would require adding undue delay to the case. The court also found that Mr. Geib had not alleged

that anything had prevented him from conducting the discovery he was seeking earlier and that, if

Mr. Geib’s relationship with his counsel deteriorated within six days, Mr. Geib must have had a

hand in it.   The court, therefore, inferred that Mr. Geib was purposefully obstructing the

progression of the case. The court further found that any prejudice to Mr. Geib was of his own

creation.

       {¶8}    At trial, Mr. Geib’s counsel argued that the trial should be continued because he

was not prepared to properly and effectively represent Mr. Geib. He also noted that Mr. Geib

wished to introduce police reports and other documents regarding one of the witnesses, which he

had not been able to obtain. Mr. Geib asserted that his first attorney misled him about the evidence

the State had against him and the plea that had been negotiated then refused to continue to represent

him when he declined the plea. He alleged that he had called around 30 attorneys to represent him

but they were either too expensive or did not want to try a case in Medina County.

       {¶9}    The municipal court found that Mr. Geib’s attorney knew when he accepted

representation of Mr. Geib when the trial was scheduled and that the date would not be changed.

It found there was still time to issue subpoenas that day. It also found that Mr. Geib had four

months to obtain discovery from his first counsel and an additional six weeks to obtain it after the

attorney withdrew. It further found that Mr. Geib had not given a credible reason to distrust his

appointed counsel. The following day Mr. Geib’s counsel renewed his motion to continue in front
                                                 5


of a different judge who was presiding, arguing that he was not prepared to proceed. The court

denied the motion, finding that there had been nothing new argued that it had not previously

considered.

       {¶10} Mr. Geib has not cited Unger or discussed any of its factors. Instead, he argues that

the municipal court pressured him to go forward even though his counsel was not prepared. He

also argues that, if the court had granted the continuance, he could have been acquitted on all the

charges instead of only some of them.

       {¶11} Mr. Geib has not contested the municipal court’s findings that he did not indicate

how long of a continuance was necessary, that the trial had previously been continued, that the

State had subpoenaed its witnesses multiple times, or that it would be some time before the court

could reschedule the case. He has also not contested the court’s finding that he could have obtained

discovery earlier or that he contributed to the circumstances that gave rise to his request. In

addition, this Court’s review is limited to the record before it, and we cannot presume that the

additional discovery would have aided Mr. Geib’s defense.

       {¶12} Upon review of the record, we conclude that Mr. Geib has failed to establish that

the municipal court exercised improper discretion when it denied his motions to continue. Mr.

Geib’s first assignment of error is overruled.

                                                 II.

                                  ASSIGNMENT OF ERROR II

       DEFENDANT-APPELLANT’S TRIAL COUNSEL PROVIDED INEFFECTIVE
       ASSISTANCE OF COUNSEL IN VIOLATION OF THE SIXTH AMENDMENT
       TO THE UNITED STATES CONSTITUTION.

       {¶13} In his second assignment of error, Mr. Geib argues that his trial counsel was

ineffective. To prevail on a claim of ineffective assistance of counsel, Mr. Geib must establish (1)
                                                 6


that his counsel’s performance was deficient to the extent that “counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment” and (2) that but for his counsel’s

deficient performance the result of the trial would have been different. Strickland v. Washington,

466 U.S. 668, 687 (1984). A deficient performance is one that falls below an objective standard

of reasonable representation. State v. Bradley, 42 Ohio St.3d 136 (1989), paragraph two of the

syllabus. A court, however, “must indulge a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action ‘might be considered sound trial

strategy.’” Strickland at 689, quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955). In addition,

to establish prejudice, Mr. Geib must show that there existed “a reasonable probability that, but

for his counsel’s errors, the outcome of the proceeding would have been different.” State v. Sowell,

148 Ohio St.3d 554, 2016-Ohio-8025, ¶ 138.

        {¶14} Mr. Geib’s argument rests on his trial counsel’s assertion that he was not prepared

to effectively represent Mr. Geib because of how soon he was appointed before trial. According

to Mr. Geib, his counsel’s lack of adequate time to investigate and prepare affected the outcome

of his trial.

        {¶15} Mr. Geib’s argument is premised on evidence outside the record. Because he was

tried in municipal court, Mr. Geib may attempt to introduce such evidence through a motion for

relief from judgment under Civil Rule 60(B). State v. Denihan, 11th Dist. Ashtabula No. 2016-A-

0003, 2016-Ohio-7443, ¶ 19; State v. Burner, 1st Dist. Hamilton No. C-180516, 2020-Ohio-2930,

¶ 7-8. This Court cannot determine based on the record before it, however, whether there is a

reasonable probability that the additional discovery Mr. Geib alleges could have been obtained
                                                 7


would have led to his exoneration on all the charges. We, therefore, overrule Mr. Geib’s second

assignment of error.

                                                III.

       {¶16} Mr. Geib’s assignments of error are overruled. The judgment of the Medina

Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Medina Municipal

Court, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                             8


TEODOSIO, P. J.
SUTTON, J.
CONCUR.


APPEARANCES:

ERIC HALL, Attorney at Law, for Appellant.

J. MATTHEW LANIER, Prosecuting Attorney, for Appellee.